Citation Nr: 1437669	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for left knee postoperative medial meniscus residuals, currently rated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 until June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Detroit, Michigan.  

The Veteran and his representative offered testimony in support of these claims before a Decision Review Office (DRO) at the RO in April 2008; a transcript of the hearing is of record.  

The November 2011 Board decision denied entitlement to a rating in excess of 10 percent for left knee postoperative medial meniscus residuals and assigned a separate 10 percent rating for left knee degenerative joint disease, effective December 4, 2006.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2012 Joint Motion for Partial Remand requested that the Court vacate that part of the Board's decision that denied entitlement to a rating in excess of 10 percent for left knee postoperative medial meniscus and that part that denied entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.  On July 11, 2012, the Court promulgated an Order granting the Joint Motion.  

In February 2013, the Board remanded these claims for additional development, specifically to obtain a new VA examination that adequately addressed the relevant rating criteria.  A new VA examination was obtained in August 2013, and the case was returned to the Board.  


FINDINGS OF FACT

1.  Objective medical evidence has not shown moderate instability in the Veteran's left knee on clinical testing.  

2.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's degenerative joint disease of the left knee has not resulted in flexion limited to 45 degrees, extension limited to 10 degrees, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee postoperative medial meniscus residuals have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principe, 18 Vet. App. 112 (2004); Quartuccio v. Principe, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated January 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent VA examinations to evaluate his left knee in January 2007, April 2010, and August 2013.  The Board finds the above VA examination reports to be thorough and adequate for adjudication purposes.  The VA examiners personally interviewed the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Veteran and his representative contend that the August 2013 VA examination is inadequate because it does not discuss the functional impact during flare-ups.  The Board does not agree.  A review of the report shows that the examiner elicited an adequately detailed medical history from the Veteran, which included a detailed description of the frequency and functional effects of flare-ups.  These complaints were then considered during the physical examination and the discussion of functional impairment experienced by the Veteran.  As such, the examination is adequate for rating purposes.  

Additionally, the Veteran was provided with an opportunity to set forth his contentions during an April 2008 hearing before a DRO at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, the DRO fully discussed the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  Indeed, the hearing focused on the elements necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the evidence of record.  

As an additional examination was obtained in August 2013 in accordance with the Board's February 2013 remand directives, the Board finds that there has been substantial compliance with its remand and that another remand to accomplish any additional development would not benefit the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board concludes that all available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. § § 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran is in receipt of a 10 percent rating for his service-connected left knee postoperative medial meniscus residuals pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  A separate 10 percent rating for degenerative joint disease of the left knee pursuant to DC 5003 has also been assigned.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under DC 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, DC 5257 (2013).  

Under DC 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  

Under DC 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  

Under DC 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Standard range of motion of the knee is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2013).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In December 2006, the Veteran filed a claim seeking a higher evaluation for his service-connected left knee postoperative medial meniscus residuals.  

In a January 2007 VA joints examination report, the Veteran reported constant sharp and dull left knee pain with associated symptoms of weakness, stiffness, swelling, giving way, and lack of endurance.  It was noted that the Veteran was retired from a career as a senior engineering technician in 2004, used a brace during flare-ups, and was limited in his daily activities (waterskiing, bowling, hunting, climbing ladders, working on his home, etc.) due to knee pain.  He further indicated that he has left knee flare-ups consisting of increased pain weekly to biweekly due to walking, weather, and overuse and that rest and medication improve flare-ups.  The Veteran reported additional limitation of motion and function of left knee by pain and fatigability after repetitive use or during a flare-up.  It was further noted that the condition limited walking from a quarter of a mile to a mile but that the Veteran could stand for an hour and did not feel unsteady or fall.  

Physical examination findings were listed as well-nourished, antalgic gait, slight swelling, able to rise onto heels and toes/tandem walk/rise from squat with pain in the left knee, no palpable cyst on the posterior side of the knee, pain and crepitus with movement, tenderness of the medial and lateral joint lines, no ligamentous laxity, well-healed surgical scars on the medial side of the patella as well as anterior patella, and diffuse tenderness to palpitation over the left knee.  Range of motion findings of the left knee were listed as flexion to 100 degrees (with pain beginning at 70 degrees of flexion) and extension to 0 degrees with no pain.  The Veteran was noted to exhibit full strength in the left knee with pain on all movements.  It was further indicated that he demonstrated functional range of motion for the left knee additionally limited to 80 degrees of flexion and to 0 degrees of extension due to increased pain during a flare-up or after repetitive use.  

X-rays of the left knee were noted to reveal tricompartmental degenerative changes (most marked in the medial compartment with near complete joint space loss, subchondral sclerosis, and peri articular osteophytes), chondrocalcinosis within the lateral compartment, and .4 millimeter ossific fragment anterior to superior to the anterior aspect of the tibia (may related to small intra-articular loose body).  The examiner listed a diagnosis of left knee strain with degenerative joint disease.  

VA treatment notes dated in 2007 and 2008 were associated with the record.  In March 2007, physical examination showed lower extremities without edema, good range of motion and strength, and left knee pain with McMurray's test.  A May 2007 MRI showed macerated degenerative tear of the medial meniscus with probable free edge tear of the lateral meniscus, chronic ACL tear, moderate to severe osteoarthritis with medial compartment cartilage loss and meniscal extrusion, joint effusion (probable intra-articular bodies), and large complex Baker's cyst.  Treatment notes dated in November 2007 detailed that the Veteran received left knee injection treatment with great improvement.  

During his April 2008 DRO hearing, the Veteran asserted that his left knee had deteriorated.  He complained of pain requiring treatment with medication as well as wearing a brace.  He reported that he opted to retire in 2003 but now worked part-time with a lawn care service, working on lawn mowers in a shop.  It was indicated that going from working on mowers to standing up was quite painful.  

In a November 2008 VA joints examination report, the Veteran noted that his left knee had progressed to the point where total knee arthroplasty was being considered.  

VA treatment notes dated in 2008 and 2009 detail continued complaints of left knee pain.  A January 2009 orthopedic consult listed as assessment of left knee degenerative joint disease.  The Veteran complained of daily giving out and daily pain not relieved by medications.  On physical examination, the Veteran was noted to have pain along the medial joint line, stable ligaments, and range of motion from full extension to 120 degrees of flexion.  X-ray of the left knee showed severe tricompartmental degenerative joint disease.  

In an April 2010 joints examination report, the Veteran reported increased left knee pain and limitation of motion.  It was indicated that current treatment for his left knee condition included bracing, activity limitation, steroid injections, and medications.  Left knee symptoms were listed as deformity, pain, stiffness, and incoordination, decreased speed of joint motion, repeated effusions, swelling, and tenderness.  He denied instability, giving way, locking episodes, dislocation, and subluxation.  He reported joint disease flare-ups of severe, weekly frequency, and one to two day duration with increased activity.  It was indicated that his flare-ups limited his ability to ambulate and decreased his range of motion due to knee pain.  The Veteran noted that he was able to stand up to up one hour but unable to walk more than a year yards.  General left knee joint findings were listed as bony joint enlargement, crepitus, deformity, effusion, tenderness, abnormal motion, guarding of movement, large osteophyte over medial femoral condoyle, positive patellar crepitance, two well healed incisions over the medial joint line, a mass behind the knee, clicking/grinding/snapping, effusion, no joint ankylosis, varus alignment of the left knee, and surgically absent meniscus.  There was no instability or locking.  

Range of motion findings for the left knee were listed as flexion to 100 degrees and extension to 0 degrees (with objective evidence of pain with active motion of the left side).  It was indicated that the Veteran exhibited objective evidence of pain and limitation with repetitive motion.  Range of motion findings of the left knee after repetitive motion were listed as flexion to 90 degrees and extension to 0 degrees.  The examiner listed a diagnosis of left knee degenerative osteoarthritis with no significant effects on usual occupation and mild to moderate effects on usual daily activities.  

In an August 2013 VA examination report, the Veteran reported instability of the left knee and pain that he treated with medication and a knee brace.  He felt that his knee had worsened over the past five years.  He also reported flare-ups occurring 1-2 times per week consisting of increased pain, feelings of instability, and swelling.  Flare-ups were improved with rest, medication, and use of his brace.  The Veteran noted that he had problems with daily activities such as bending, squatting, walking on uneven surfaces, turning, and kneeling.  He stated that he was unable to run or jog and had problems walking long distances and doing daily chores around the house.  

On physical examination, the Veteran had left knee flexion to 100 degrees, with objective evidence of painful motion at 90 degrees, and extension with no objective evidence of painful motion.  The examiner noted that the Veteran had functional loss/impairment and additional limitation in range of motion following repetitive use testing consisting of less movement than normal, pain on movement, swelling, deformity, disturbance of locomotion, and mild varus deformity of the left knee on standing.  However, even after repetitive use testing, left knee flexion remained 90 degrees and there was no limitation of extension.  Joint stability testing showed normal anterior, posterior, and medial-lateral results for the left knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.  X-ray findings showed degenerative arthritis without patellar subluxation with mild to severe effects on usual daily activity.  

As an initial matter, the Veteran was not found to exhibit moderate recurrent subluxation or lateral instability in the evidence or record.  Such was simply not demonstrated.  Due consideration has been given to the Veteran's periodic complaints of instability.  However, there was no instability shown or demonstrated when he was examined in January 2007, April 2010, or August 2013.  VA treatment records are also absent of any conclusive findings of appreciable instability.  As such, the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected left knee postoperative medial meniscus residuals is not warranted for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, DC 5257.  

The Veteran is also rated as 10 percent disabled under DC 5003 for left knee degenerative joint disease, based on findings of arthritis with pain on motion and noncompensable limitation of motion.  The Board finds that he does not meet the criteria for the next higher rating of 20 percent.  The Veteran has consistently shown full extension during his VA examinations, and demonstrated flexion of 70 degrees or more on every occasion.  Indeed, at no time during the course of the has the Veteran demonstrated compensable limitation of motion in his left knee based on either limitation of flexion or limitation of extension under DCs 5260 and 5261.  Separate 10 percent ratings are thereby not warranted as well.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. § § 4.40, 4.45, and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms such as painful motion, tenderness, antalgic gait, and stiffness.  

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left knee disabilities.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki¸ 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.  

In this respect, the Board notes that the January 2007, April 2010, and August 2013 VA examination findings detailed objective evidence of pain on motion with specific findings listed in degrees when pain began during left knee motion.  The August 2013 examination also specifically noted that there was no additional loss of motion after repetitive motion.  Those findings have not shown limitation of the range of motion in his left knee to warrant the assignment of higher compensable ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Further, in terms of functional loss/impairment, the 2013 examiner determined that the Veteran's left knee would not impact his ability to work.  Indeed, while sports, exercise, and some recreational activities were precluded due to his knee disability (both knees as opposed to just his left knee), all of his activities of daily living were unaffected and he still possessed the ability to shop, travel, and drive.  The, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 10 percent ratings.  

The Board has considered additional rating codes for the knee.  Competent medical evidence is absent any findings of left knee ankylosis, as the Veteran has shown considerable range of motion in his left knee.  A rating under DC 5256 would therefore be inappropriate.  Consideration was also given to assigning a rating under DC 5258.  A rating of this nature requires pain, locking, and effusion in the knee.  In this Veteran's case, the evidence shows pain and effusion, but locking was neither complained of nor shown upon physical examination.  As such, the criteria for a rating under DC 5258 have not been met.  

It is further noted that the Veteran underwent medial meniscectomy of the left knee during service.  Under DC 5259, a separate 10 percent rating may be assigned for the removal of semilunar cartilage when the knee remains symptomatic.  It is noted that the symptoms may include swelling, popping, locking, sensations of giving way, or catching.  However, in this case, the Veteran's primary reported symptom is pain, which is contemplated in the rating he receives based on arthritis with limitation of motion.  While an intermittent finding of mild swelling was noted and intermittent complaints of giving way were reported, there was no instability, popping, catching, or locking found on examination.  Further, while it is not disputed that the Veteran's knee is painful, the Board concludes that to assign a separate rating under DC 5259 would constitute 'pyramiding" as the Veteran would essentially be receiving two ratings based on left knee pain.  See 38 C.F.R. § 4.14 (2013).  This is because the rating under DC 5003 is premised on painful motion, and the rating under DC 5259 would also be based on pain.  As pyramiding is precluded by regulation, a separate rating under DC 5259 is not warranted.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected orthopedic disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for left knee postoperative medial meniscus residuals (based on instability) is not warranted, and that a rating in excess of 10 percent for left knee degenerative joint disease is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered staged ratings, but concludes that they are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  




Other Considerations

In addition, the Board notes that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected left knee disability, reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.
Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disability, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disability.  He instead reports that he is retired.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee postoperative medial meniscus residuals is denied.  

Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


